Citation Nr: 1241924	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  06-00 432A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation under 38 U.S.C.A. § 1151.

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Esq.




ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to July 1981, and from September 1982 to September 1985.  He died in January 2004.  The appellant is the Veteran's widow.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is warranted before this claim may be adjudicated.  Initially, the Board notes that the appellant's attorney has expressed his concern that there are numerous outstanding, relevant, and available records that have not been associated with the Veteran's claims folder.  Specifically, the appellant's attorney argues that the complete records from the appellant's settlement from the Federal Tort Claims Act (FTCA) are not of record.  In support of this allegation, the appellant's attorney argued, most recently in an April 2012 statement, that "it is not credible to believe that the VA settled that case......without reviewing the hospital medical records leading to the Veteran's death."  The appellant's attorney insisted that there were medical records associated with the appellant's FTCA claim that had not been associated with the appellant's claim.  Although there are some records from the appellant's FTCA settlement that are of record, there are no medical records.  As the appellant's attorney insists there must be such medical records available in the Veteran's FTCA file, the Board finds that a further attempt should be made to secure any outstanding FTCA records, particularly any medical records from that file, to ensure that all relevant medical records have been associated with the Veteran's claims file.  

The Board points out, for the appellant's benefit, that, if the appellant ultimately receives an award for her § 1151 claim, it would be subject to offset against any FTCA award.  Under VAOPGCPREC 7-94 (March 1, 1994), when an individual is awarded a judgment or enters into a compromise on a FTCA claim subject to 38 U.S.C.A. § 1151, that individual's future compensation based on the same disability must be offset by the entire amount of the judgment or settlement proceeds, including the amount of any attorney fees paid out of such proceeds.

As to further medical records missing from the Veteran's claims file, the appellant's attorney alleged in a January 2012 statement that there were private treatment records outstanding concerning the Veteran's death which had not been associated with the Veteran's claims file.  Specifically, the appellant's attorney cites a January 2012 Supplemental Statement of the Case (SSOC), which noted that the private hospital the Veteran passed away at informed the RO that the Veteran was treated in their emergency department for a cardiac arrest on January 19, 2004, and that the final diagnosis was cardiac arrest and death.  The appellant's attorney indicated that this information was counter to information they had been given previously that there were no records available from this private facility pertaining to the veteran's final admission.

The RO's statement in the SSOC appears to be based on a letter received from an official at Benson Hospital, dated March 2010.  That individual indicated that he was unable to provide a copy of the Veteran's medical record from his January 19, 2004 treatment, however, he was able to verify from computer data that the Veteran was treated in the emergency department on that date with a diagnosis of cardiac arrest and death.  It is unclear from the appellant's attorney's statement as to whether he did not see this letter, or whether he feels this letter indicates that there are computer records available from Benson hospital that the RO considered.  Regardless, to again ensure that the Veteran's file contains all possible relevant medical records, the Board finds that the RO should again contact Benson hospital to ensure that there are no possible outstanding records which could be associated with the Veteran's claims file.

The Board also finds that the claim must be remanded for a clarification of the VA opinion dated September 2009.  At that time, after a review of the Veteran's claim file, a VA doctor indicated that it was his opinion that he was currently unable to identify any mitigating factors in the lack of anticoagulant therapy or support hose as a prophylaxis in the surgical procedure in a high risk patient with obesity and immobility.  That physician indicated that if further elucidation was needed, it could be provided.  In a February 2010 SSOC, this evidence was cited as against the appellant's claim.  However, in a February 2010 statement, the appellant's attorney indicated that, in his opinion, this physician's statement supported the appellant's claim.  The attorney interpretered this claim to mean that the examiner found that the failure of the Veteran's VA contracted health care providers was bad, and that nothing was done to mitigate the error.  The Board agrees that this opinion is somewhat ambiguous.  While a more recent opinion was obtained, the Board finds that an attempt should still be made to contact the physician who provided an opinion in September 2009, and request a clarification of that opinion, as well as an attempt to have that physician answer the question of whether there was any evidence of negligence in the Veteran's care.

Finally, the Board notes that the appellant's attorney, again in an April 2012 statement, indicated that the January 2012 SSOC references a medical treatise and an undisclosed medical opinion of which the appellant's representative is unaware.  The Board notes that the SSOC appears to be referring to the January 2011 medical opinion which cited a specific treatise.  Nevertheless, on remand, the RO should ensure that all relevant records have been associated with the Veteran's claims file, and should, in the next SSOC, specifically explain which document it is referring to when offering reasons and bases.

Accordingly, the case is REMANDED for the following action:

1.  Contact Benson hospital to determine whether they have outstanding records pertaining to the Veteran available, to include copies of any computer records.  If no records are available, a notation to that effect should be placed in the Veteran's claims file.

2.  Contact the Regional Counsel for Phoenix, Arizona, and request that copies of any documentation developed in association with the Veteran's Federal Tort Claims Act claim, if filed, be forwarded for incorporation into the claims file.  If such documentation is not available, a written statement from the Regional Counsel to that effect should be requested and incorporated into the record.

3.  Contact the physician who provided an opinion in September 2009, and request that they provide a clarification of their opinion.  Specifically, request that they provide an opinion as to whether negligence was involved in any aspect of VA's treatment of the Veteran.
If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  If this physician is no longer available for an opinion, this should be noted in the Veteran's claims file.

4.  Ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.

5.  After the above development has been completed, and any additional development deemed necessary, please readjudicate the claim in light of any additional evidence.  If the claim is not granted to the Veteran's satisfaction, send him an SSOC and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration.  Please make sure that the statement of reasons and bases in the SSOC specifically identifies all evidence used in its determination.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


